While I concur in the result of the majority opinion, I am not prepared to subscribe to the broad rule which the language of the opinion might imply, that all work done by the state, through the expenditure of funds appropriated for emergency relief, is outside the purview of the workmen's compensation act.
After quoting from the title and preamble of the 1933 emergency relief act, the majority opinion continues:
"No one can read the preamble to that act and successfully contend that the state borrowed that vast sum of money for any other purpose except the relief of its citizens."
The opinion then assumes, as I interpret it, that all work projects carried on with the money appropriated for emergency relief must be considered as outside the operation of the workmen's compensation act.
Many projects were carried on by the state with funds realized from the sale of the bonds authorized in 1933, and perhaps out of the ten million dollars appropriated for emergency relief in 1935, which were of such a nature that workmen engaged on them were entitled to the protection of the workmen's compensation *Page 659 
act. It is a matter of public record that a considerable portion of the first named appropriation was allocated to the construction of buildings for the three state hospitals, the institutions of higher learning, at the penal institutions, at Camp Murray, at Felts Field in Spokane, and to house the highway department at Olympia, and possibly other like projects.
The projects, while carried on at the time as an incidental aid to emergency relief, were essentially improvements then or later needed by the state. They fall within the principle announced in the Garney and Fitzgerald cases referred to in the majority opinion. In those cases, the counties were spending money appropriated for indigent relief in the performance of normal road work required to be done in any event. We held that the fact that the workmen were paid out of funds ear-marked for indigent relief did not change their status from that of employees on county work.
ROBINSON, J., concurs with GERAGHTY, J.